DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 10, 13 and 14 of U.S. Patent No. 11,315,479. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	




Prior Art Citation

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Ren (US 2016/0300891), taken to be the closest prior art, shows the array substrate, comprising: a plurality of pixel units arranged in a matrix (see for example the abstract and Figs. 1 and 2), each pixel unit at least comprising a first sub-pixel, a second sub-pixel and a third sub-pixel that emit light of different colors (see for example para. 0004 and 0029); a plurality of first gate lines (G1) corresponding to respective rows of pixel units of the plurality of pixel units (see for example Figs. 2 and 3), and a plurality of second gate lines (G2) corresponding to respective rows of pixel units of the plurality of pixel units (see for example Figs. 2 and 3), wherein the first sub-pixel in each row of pixel units of the plurality of pixel units is coupled to a gate line of the plurality of first gate lines (see for example Figs. 2 and 3 and para. 0029), and the second sub-pixel and the third sub-pixel in the row of pixel units of the plurality of pixel units are coupled to a second gate line of the plurality of second gate lines (see for example Figs. 2 and 3 and para. 0029-0030); wherein the plurality of first gate lines comprise at least one gate line group (see for example para. 0022), each gate line group comprises at least two adjacent first gate lines (see for example Figs. 2 and 3 and para. 0023), and all first gate lines of the gate line group are configured to receive a same scanning signal (taken to be the gate line signal coupled to the gate lines, see for example Figs. 2 and 3 and para. 0022-0023); and wherein the array substrate comprises a gate driving circuit (not specifically shown but taken to be inherent for providing the gate line driving signals, see for example para. 0022), the gate driving circuit comprises a fist gate driving sub-circuit and a second gate driving sub-circuit (taken to be inherent for providing the first and second gate lines (G1 and G2) signals, wherein the first gate driving sub-circuit is coupled to the plurality of first gate lines to provide a first scanning signal to the plurality of first gate lines (see for example Figs. 2 and 3 and para. 0030-0031), the second gate driving sub- circuit is coupled to the plurality of second gate lines to provide a second scanning signal to the plurality of second gate lines (see for example Figs. 2 and 3 and 0030-0031).  


	




Reasons For Allowance


Claims 1-16 are allowed over the prior art of record.

The following is an Examiner's Statement of Reasons for Allowance:

Regarding claims 1-16
The prior art of record, including the closest prior art Ren noted above, taken alone or in combination does not teach or suggest the pixel circuit having the combination of elements with their recited functions, along with wherein the first switching sub-circuit is electrically connected with a data line and the gray scale control sub-circuit, the first switching sub-circuit is further connected with a first gate line or a second gate line, the first switching sub-circuit is configured to transmit a data voltage from the data line to the gray scale control sub-circuit under control of a scanning signal from the fist gate line or the second gate line, wherein the gray scale control sub-circuit is further electrically connected with an anode of the light-emitting element and the driving sub- circuit, the gray scale control sub-circuit is configured to control a duration during which the driving sub-circuit is electrically connected with the light- emitting element based on the data voltage, wherein the driving sub-circuit is electrically connected with a first operation voltage terminal to receive a first voltage from the first operation voltage terminal, wherein the second switching sub-circuit is electrically connected with a second voltage terminal, the driving sub-circuit and a third gate line, the second switching sub-circuit is configured to transmit a second voltage from the second voltage terminal to the driving sub-circuit under control of a control signal from the third gate line, wherein a cathode of the light-emitting element is electrically connected with a second operation voltage terminal, the driving sub-circuit is configured to provide a constant driving current to the light-emitting element under control of the second voltage from the second voltage terminal, and the light-emitting element is configured to emit light based on the driving current, as set forth in claims 1-16.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687